Citation Nr: 0429145	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  90-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for a growth on the 
left side of the face.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and November 1996 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 1996 
rating decision, the RO denied service connection for right 
hip and right leg conditions.  In the November 1996 rating 
decision, the RO denied service connection for a growth on 
the left side of the face.

In June 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In an October 1999 decision, the Board denied service 
connection for a right leg disability and a right hip 
disability, determining that the veteran had not submitted 
well-grounded claims for service connection.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2000, the 
Secretary of VA and the veteran (the parties) filed a joint 
motion to vacate the Board decision and remand it, asserting 
that the veteran had submitted well-grounded claims for 
service connection for right leg and right hip disabilities 
and that the issues should be readjudicated on the merits.  
The parties also stated that further development appeared 
necessary.  Lastly, the parties stated that the veteran 
should be informed of his right to submit additional evidence 
and argument.  The Court granted the joint motion in 
September 2000.

In July 2001, in compliance with the joint motion and the 
Court order, the Board remanded these claims for additional 
development and adjudicative action.  In September 2002, the 
Board denied service connection for right leg and right hip 
disabilities.  The veteran again appealed the decision to the 
Court.  In April 2003, the parties filed a joint motion to 
vacate the September 2002 decision and remand the case, 
asserting that the Board had not provided an adequate 
discussion regarding the notice requirements of 38 U.S.C. 
§ 5103(a), as they pertain to the veteran's claims, as 
required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the 
joint motion that same month.  

In March 2004, in compliance with the joint motion and the 
Court order, the Board remanded these claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Degenerative joint disease of the right leg is not 
attributable to an injury in service.  

2.  Degenerative joint disease of the right hip is not 
attributable to an injury in service.  

3.  Growth on the left side of the face is not attributable 
to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).

2.  Degenerative joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

3.  Growth on the left side of the face was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the discussions in 
the August 1989 and November 1996 rating decisions, the June 
1990 and December 1996 statements of the case, the December 
1997, May 1998, July 1998, February 2000, June 2002, 
September 2002, and June 2004 supplemental statement of the 
case, the October 1999 and September 2002 Board decisions, 
and the November 2001 and April 2004 letters.  The April 2004 
letter informed the veteran that the evidence necessary to 
substantiate his claims for service connection would be 
evidence of a disease or injury in service, a current 
disability, which is usually shown by medical evidence, and a 
relationship between the current disability and a disease or 
injury in service, which was usually established by medical 
evidence.  

Regarding the claims for service connection for right hip and 
leg disabilities, there is evidence in the claims file to 
substantiate the veteran's claim, as pointed out in the 
September 2002 Board decision.  Thus, the Board finds that 
the veteran has been informed of the evidence necessary to 
substantiate these claims.  At this point, the remaining 
issue is weighing the evidence.  Regarding the claim for 
service connection for a growth on the veteran's face, the 
veteran has been told that the reason the claim has been 
denied is because the evidence does not show that the growth 
is related to his service.  Thus, the veteran was informed 
that the evidence necessary to substantiate his claim for 
service connection for the growth near his left ear would be 
evidence of a nexus between the current growth and service 
and inservice evidence of the growth.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See id.  
In the April 2004 letter, VA informed the veteran of the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  VA added that the veteran must provide 
enough information about his records so that it could request 
them from the person or agency who had them.  It noted that 
it was the veteran's responsibility to make sure that VA 
receives all requested records that were not in the 
possession of a federal department or agency.  VA added that 
it had requested treatment records from the Selma Family 
Medicine Center.  The letter also stated, "If you have any 
evidence in your possession that pertains to your appeal, 
please send it to us."  Finally, in the June 2004 
supplemental statement of the case, the RO included the 
provisions of 38 C.F.R. § 3.159, which also informed the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  Therefore, the Board finds that this 
part of the duty to notify has been met.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
veteran reported that he had received treatment for his right 
leg and hip from Dr. Stallworth, a private physician, who had 
died.  He stated that he had been unable to obtain these 
medical records.  The veteran also reported having undergone 
a physical for a job in approximately 1983/1984, but that the 
company had gone out of business.  The veteran has indicated 
that he has received treatment at the VA facility in 
Tuscaloosa, Alabama, which records have been obtained and 
associated with the claims file.  Also, the veteran stated he 
was in receipt of Social Security Administration disability 
benefits.  The RO has obtained the medical records relied 
upon by the Social Security Administration and associated 
them with the claims file.  VA has also obtained the private 
medical records from the Selma Family Medicine Center.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter, as the veteran's claims were filed 
prior to the passage of the VCAA.  However, the Court 
acknowledged that VA could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as laid out 
above.  In the letter, the AOJ provided the veteran with 60 
days to submit additional evidence.  Additionally, the RO 
issued a supplemental statement of the case in June 2004, 
which provided the veteran with an additional 60 days to 
submit evidence or argument.  Additional evidence was 
received following the April 2004 letter, which consisted of 
private medical records from Selma Family Medicine Center and 
VA treatment records, dated from 2000 to 2004, but no 
additional evidence was received following the issuance of 
the June 2004 supplemental statement of the case.  The Board 
finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran contends that he had no problems with his right 
leg and hip prior to entry into service, but that while on 
guard duty in approximately 1961, he fell and injured his 
right leg and hip.  According to his statements he was placed 
on "quarters" restriction for a day, and was treated on at 
least one occasion after the actual injury while still in 
service.  Although it is not clear from his statements, he 
also appears to assert that he sought treatment for his right 
leg and hip from his family physician, Dr. Stallworth, while 
absent without leave.  The veteran further contends that he 
continued to have problems with his right leg and hip after 
discharge in May 1962 up through the present time.  He 
maintains that he was treated by Dr. Stallworth until 
approximately 1976, at which time he ceased treatment for 
financial reasons, with the exception of an employment 
physical in the 1980's.

Service medical records show that at his July 1960 enlistment 
examination, clinical evaluations of the face, skin, and 
lower extremities were normal, as was the neurological 
examination.  In a report of medical history completed by the 
veteran at that time, he denied ever having or having then a 
tumor, growth, cyst; leg cramps; arthritis; a bone, joint or 
other deformity; lameness; and foot trouble, although he did 
indicate other problems such as boils, mumps, whooping cough, 
and severe tooth or gum trouble.  The only notation of 
treatment in service is a record which is dated July 15, 
1961, which states, "Pain in left leg."  The veteran avers 
that it should have been reflected as pain in the right leg.

A March 1962 report of neuropsychiatric evaluation shows that 
the veteran was seen for excessive absence without leave 
(AWOL).  The examiner stated that the veteran's military 
adjustment had been marginal, which had been affected by one 
court-martial for four months of AWOL and "many" 
appearances before the commanding officer for disciplinary 
purposes.  He noted the veteran had an "excessive desire to 
be discharged" due to domestic problems, which were that the 
family was unable to support itself.  The examiner did not 
find that the veteran had any psychiatric disease.  

In a March 1962 report of medical examination, clinical 
evaluations of the face, skin, and lower extremities were 
normal, as was the neurological examination.  The examiner 
noted that the veteran reported a history of allergy to 
penicillin and excessive bleeding due to tooth extraction, 
but both were asymptomatic at that time.  The examiner noted, 
"No other significant medical history."  Under 
recommendations, the examiner stated that there were no 
mental or physical defects which would warrant medical 
disposition.  In a report of medical history completed by the 
veteran at that time, he denied ever having or having then a 
tumor, growth, cyst; leg cramps; arthritis; a bone, joint or 
other deformity; lameness; and foot trouble, although he did 
indicate other problems such as boils, headaches, mumps, 
whooping cough, severe tooth or gum trouble, and chronic or 
frequent colds.  When asked whether he had had any illness or 
injury, he checked "No."  In May 1962 the veteran signed 
documentation indicating that there had been no change in his 
physical condition since his March 1962 examination.

On the veteran's original claim for service connection, he 
indicated he was seeking service connection for left leg and 
left hip disabilities.  He indicated he had been treated for 
protuberance of manubrium, left leg and left hip pain, and 
had undergone a neuropsychiatric evaluation.  When asked to 
list civilian doctors who had treated him after service, he 
stated Dr. Stallworth had treated him for "nervous[ness]" 
from 1962 to 1977.  

At an April 1991 hearing before the Board, the veteran 
explained that it was his right leg and right hip that he had 
injured in service.  He testified that he had fallen in 
service while on guard duty and that he remained on the 
ground for two and a half hours because he could not move.  
He described his condition as being temporarily paralyzed.  
The veteran testified that after he had fallen, he had gone 
to the hospital and that he was told that they could not help 
him with his injuries, which caused him to go into turmoil, 
and he stated that he could no longer adjust to service as a 
result.  The veteran alleged that he was not treated for his 
right hip and right leg because they had determined the 
veteran was not in service anymore.  He also stated he had 
been treated for a growth by his left ear while he was in the 
hospital.  The veteran testified that Dr. Stallworth had 
treated him for his physical injuries after he was discharged 
from service.  He denied the findings made in the 
neuropsychiatric evaluation, such as the statement made that 
his family was not able to support itself or that he had any 
disciplinary problems in service.  The veteran accused his 
wife of getting him discharged from service.

The veteran stated that the specific injury he sustained in 
service was that he fell down and hurt his left leg area.  He 
stated that x-rays were taken when he went to the hospital 
but that he was not told what was wrong with his leg.  The 
veteran testified that he thought the x-rays had been either 
destroyed or taken away.  He stated that Dr. Stallworth was 
not able to have him x-rayed because he did not have the 
means to provide x-rays, but that Dr. Stallworth told the 
veteran that he thought the veteran had sustained nerve 
damage to his leg.  

A June 1994 VA examination report shows that the veteran 
reported chronic right lower extremity pain.  The examiner 
stated that motor examination revealed "about 5/5 strength 
throughout."  Sensory examination revealed normal light 
touch.  The examiner noted that pinprick was somewhat 
diminished over the right lower extremity, particularly over 
the right foot "in a nonderatomal fashion."  He further 
noted that vibration was somewhat diminished in the right 
lower extremity versus the other limbs.  The impression was 
right lower extremity pain.  The examiner stated that the 
veteran had had long duration of right lower extremity pain 
without any evidence of radicular finding on examination that 
day.  He stated that a lumbosacral spine x-ray would be 
ordered to rule out degenerative joint disease and an 
electromyography and nerve conduction velocity to rule out 
the possibility of any neuropathy or radiculopathy causing 
his complaints.

An April 1996 VA examination report shows that the veteran 
reported that he had right hip pain.  He reported the injury 
had occurred in service.  The examiner examined the right hip 
and entered impressions of "[i]njury to the right hip during 
service" and "[c]ontinued chronic pain secondary to 
degenerative joint disease of the hip."  X-rays taken of the 
right hip and right pelvis were within normal limits.

A May 1996 private examination report shows that the veteran 
was seen for a "disability evaluation."  The veteran 
reported a long history of low back pain which he attributed 
to service.  He described the pain as constant and that it 
increased with activity.  X-rays showed slight narrowing of 
the L5-S1 interspace and mild left lumbar scoliosis.  The 
impression was chronic lumbosacral muscle strain with mild 
degenerative lumbar disc disease.

A January 1997 VA examination report shows that the veteran 
reported the inservice right leg injury.  The examiner noted 
that he had reviewed the claims file.  He examined the 
veteran and had x-rays taken.  X-rays showed mild 
degenerative changes in the right hip.  The examiner entered 
impressions of chronic right leg pain secondary to muscle 
spasms of the right thigh and degenerative joint disease of 
the right hip.  The examiner stated that the veteran's pain 
in the right leg was not related to the inservice injury 30 
years prior.

In an addendum to the January 1997 examination, the same VA 
examiner stated that the veteran's pain in the right leg was 
related to the right hip and to the lumbosacral spine 
abnormality.  He concluded that the etiology of the present 
disability was not related to trauma in the service that 
happened years ago.

A June 1997 VA examination report shows that examination of 
the right hip did not reveal any evidence of pain on range of 
motion.  The examiner entered a diagnosis of history of pain 
in the right hip.  He stated that the etiology of the 
disabilities in the right leg and right hip were "evacent" 
[sic].  He added that the diagnoses or opinions did not show 
any relationship to exact trauma sustained during military 
service three decades earlier.

A December 1998 private medical record shows that the veteran 
was seen for a disability evaluation through the Social 
Security Administration.  He reported having back trouble 
beginning one month prior.  Examination of the skin revealed 
a papular lesion measuring one by one centimeter which was 
anterior to the left ear.  He noted the veteran reported this 
was going to be excised through the VA medical facility.  

At the June 1999 Board hearing, the veteran testified as to 
the accident he sustained in service.  He stated he was put 
on bed rest to stay off of his right leg.  He stated that 
although the service medical records showed that he had 
injured his left leg, that it had been a mistake because it 
was his right leg.  The veteran stated that he was treated 
more than one time for his right leg pain.  He testified that 
Dr. Stallworth was his physician from 1961 to 1975 and that 
he treated the veteran "once or twice" for the right leg 
pain.  He stated that after 1975, he "let everything go" 
and did not see a physician for his right hip and leg pain 
until approximately 1983.  As to the growth on his face, the 
veteran stated that he was seen in service for it and was 
told he would have to live with it.  He stated it had gotten 
bigger.  The veteran testified he had not seen any physician 
for this after getting out of service because he had been 
told he would have to live with it.  He described having 
drainage from the growth.  

A September 1999 examination from the Social Security 
Administration shows that the veteran reported having low 
back problems for 20 to 30 years.  The psychologist noted 
that the veteran had "initially reported that he had done no 
work in the last two months because of his medical problems.  
He later amended this when it was obvious he had been doing 
some type of work today due to his dirty condition."  The 
veteran also reported history of a growth on the left ear, 
which would sting and drain occasionally.  Upon physical 
examination, the examiner did not report any findings or a 
diagnosis related to the growth.

A September 1999 VA outpatient treatment report shows that 
the veteran was seen for low back pain.  Examination of the 
skin did not indicate any growths on the side of the 
veteran's face.  Examination of the head revealed no lumps, 
lesions, or tenderness.  The face was symmetric.  Examination 
of the ears revealed no masses, lesions, tenderness, or 
discharge.  Both tympanic membranes were gray with light 
reflex and landmarks intact.

A January 2000 VA examination report shows that the veteran 
stated he noticed swelling on the left side of his face while 
in service and had been given pills to reduce the swelling.  
He expressed concern about the drainage of fluid from the 
growth, which he stated had been going on for the last 38 
years.  The veteran reported that the growth would drain and 
turn red approximately three times a month.  The examiner 
noted that the veteran had seen a dermatologist for this 
cyst, who had referred the veteran to a plastic surgeon and 
that the veteran had not kept his appointment due to lack of 
transportation.  Physical examination revealed that the left 
ear was normal, as were the left ear canal and tympanic 
membrane.  Examination of the left side of the face was 
normal.  There was no evidence of lymphadenopathy, and 
palpation was normal.  The impression was cyst, left 
periauricular area, draining a small amount of fluid off and 
on for the last 38 years.  Today's examination shows poorly 
visible cyst.  The examiner stated, "The veteran's current 
skin growth has been present off and on since 1962 in Ft. 
Hood, Texas. . . .  Today['s] examination shows no 
abnormality, no obvious cyst found."  

A December 2001 VA examination report shows that the examiner 
reviewed the claims file, paying close attention to the prior 
examinations of June 1994, April 1996, and June 1997.  The 
examiner noted that the veteran had injured his right leg in 
service.  He further noted that the veteran reported that he 
had fallen while at work in 1984 and sustained a low back 
injury and from that time, he had experienced radiation of 
pain down the right lower extremity.  The examiner examined 
the veteran's right leg and hip.  He stated that x-rays taken 
of the patient's pelvis and both hips revealed no evidence of 
old or recent injury.  The examiner stated that there was 
sclerosis and minimal narrowing of the joint spaces, which, 
in his opinion, were consistent with the veteran's age.  The 
examiner made the following conclusion:

In my opinion, it is felt that the 
patient's current right leg and right hip 
disabilities are not the result of his 
fall while in the service.  I find no 
evidence of any arthritic changes in 
either the right hip or lumbosacral spine 
which could be attributed to the alleged 
fall.  It is also to be noted that on x-
ray there was a 10 degree right scoliosis 
which, in my opinion, is totally 
unrelated to his fall.

An April 2004 statement from a friend indicates that he has 
known the veteran "virtually all of his life."  He stated 
the veteran was "sick" when he returned home from service, 
stating that the veteran walked with a stagger.  Another 
April 2004 statement indicates that the author had known the 
veteran "most of his life."  She stated she did not know 
what was wrong with the veteran but that he "appeared very 
sick when he came out of the service."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Right hip and right leg

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right leg and right hip 
disabilities.  The reasons follow.

The evidence that supports the veteran's claims is the April 
1996 VA examination report.  There, the examiner entered 
impressions of injury to the right hip during service and 
that the veteran had continued chronic pain secondary to 
degenerative joint disease of the hip.  Additionally, the 
veteran has stated that he injured his right leg and right 
hip in service, when he fell, and that he has had pain in 
those areas since that time.  

The Board finds, however, that evidence against the veteran's 
claims outweighs that which supports his claims.  The 
evidence against the veteran's claims are the service medical 
records and the January 1997, June 1997, and December 2001 VA 
examination reports.  The service medical records do not show 
a right leg/hip injury.  Regardless, the veteran is competent 
to state that he sustained an injury to his right leg/right 
hip in service, and the Board will concede an inservice 
injury.  However, in March 1962, the veteran denied any 
symptoms pertaining to his leg and/or hip and clinical 
evaluation of the lower extremities and the neurological 
system were normal.  The examiner made a finding in the 1962 
report of medical examination that there was no other 
"significant medical history."  

The veteran has stated and testified that his right leg and 
hip bothered him from the time of the injury in 1961 to the 
time of his discharge from service.  Such statement is 
inconsistent with his inservice statements denying any 
history of problems with his right leg/hip in the 1962 report 
of medical history.  When asked if he had any illness or 
injury, he checked, "No."  The veteran testified at the 
April 1991 hearing that he was discharged due to his right 
hip and leg disabilities.  That is now shown in the service 
medical records.  In fact, there was no showing of any 
physical disability that would have caused the veteran to be 
discharged from service.  

Additionally, when the veteran submitted his original claim 
for service connection, he indicated that he had sustained 
injuries to his left leg and hip.  Further, in the VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received in June 1989, the veteran did not indicate having 
received any treatment following service for the hip/leg 
pain.  Rather, he stated that Dr. Stallworth had treated him 
for "nervous[ness]."  The Board gives more probative value 
to statements that the veteran made contemporaneous to 
service, as his statements are consistent with the service 
medical records (which show no right hip and leg disabilities 
at the time of discharge) than current statements and 
testimony in conjunction with a claim for monetary benefits.

Additionally, in the January 1997, June 1997, and December 
2001 examination reports, the examiner determined that the 
veteran's current right leg/right hip disabilities were not 
related to the inservice injury.  In each of these 
examination reports, the examiner noted that he had had an 
opportunity to review the veteran's claims file.  In the 
January 1997 examination report, the examiner stated that the 
veteran's pain in the right leg was not related to the 
inservice injury.  In the June 1997 examination report, the 
examiner stated that there was no relationship between the 
diagnosis of history of pain in the right hip and the trauma 
the veteran sustained in service.  In the December 2001 
examination report, the examiner stated that the veteran's 
right hip and right leg disabilities were not the result of 
the fall in service.  This examiner substantiated his 
determination with references to evidence in the claims file 
supportive of his opinion.

In the April 1996 examination report, which provides a 
positive relationship between the veteran's current 
disabilities and service, the examiner does not indicate that 
he had an opportunity to review the claims file.  This gives 
the April 1996 opinion less probative value.  Three opinions 
have been provided that do not support the veteran's claim, 
and each of those opinions were based upon a review of the 
claims file.  The April 1996 opinion appears to be based upon 
history provided by the veteran, which also gives this 
opinion less probative value.  Again, the Board concedes that 
the veteran sustained an injury to his right leg/hip in 
service.  However, the Board does not find the veteran's 
allegations of chronic pain since that time to be credible.  
He did not report any pain in his right lower extremity, to 
include the right hip, at the time of the March 1962 
examination and report of medical history.  The veteran 
claimed in the April 1991 hearing before the Board that he 
had been discharged due to his right leg problems.  However, 
in the March 1962 report of medical examination, the examiner 
stated that there was no "significant medical history."  
Additionally, the first time the veteran complained of right 
leg pain, as shown in the record, was at the April 1991 
hearing before the Board.  This is almost 30 years following 
the veteran's discharge from service.  As stated above, the 
Board finds that the statements made by the veteran in 
service are more probative as to chronic leg pain than his 
current statements made in connection with a claim for 
monetary benefits.  

The veteran has alleged that his current right hip and leg 
disabilities are related to the injury he had in service.  
However, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Regarding the two lay statements that the veteran 
has submitted , in one of the statements, the author stated 
that the veteran staggered when he came home from service.  
In the other statement, the author stated that the veteran 
appeared to be "very sick" when he returned from service.  
The Board finds that even if it accepted these statements as 
true, they do not provide a basis to establish a nexus 
between the current diagnoses of degenerative joint disease 
of the right hip and right leg and service.  

Three medical opinions indicate that there is no relationship 
between the veteran's current complaints and the inservice 
injury.  One medical opinion indicates that there may be a 
relationship.  The Board finds that the January 1997, June 
1997, and December 2001 medical opinions outweigh the April 
1996 medical opinion for the reasons stated above.  Three 
opinions are in agreement with each other and based upon 
review of the claims file.  The Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for right leg and right hip 
disabilities, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

The Board is aware that the veteran complained about the 
December 2001 examination.  He stated that the examiner did 
not want to listen to what he had to say.  The veteran stated 
he felt that the examiner behaved unprofessionally.  He noted 
that the examiner had his claims file on the desk but that he 
never looked at it while examining him.  The veteran stated 
that the examiner did not call him by his name and stated 
that he did not have the veteran's record.  He claimed that 
the December 2001 examination was not an "examination."   
Since the reported findings in the evaluation report are 
sufficiently detailed with acknowledgment of having reviewed 
the claims file, clinical findings, and pertinent diagnoses, 
and it is not shown that the examination was in some way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the veteran's 
disabilities of the right leg and right hip, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  The mere fact that the 
findings entered in the evaluation report are not to the 
veteran's liking is not sufficient to warrant additional 
development.

B.  Growth on face

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for growth on the left side 
of the face.  The service medical records are silent for any 
findings of a growth on the left side of the veteran's face.  
In fact, examination of the veteran's face and skin in March 
1962 was negative.  In the report of medical history 
completed by the veteran at that time, he did not report a 
history of any growths on his face.  In fact, he denied a 
history of a "tumor" or "growth."  The first time the 
veteran alleged he had a growth on the left side of his face 
in service was at the April 1991 hearing-almost 30 years 
following his discharge from service.  In the August 1989 
application for compensation, the veteran did not mention the 
growth on his face.  The Board is aware that a growth on the 
skin is an observable condition, and the veteran is competent 
to report an observable condition.  This observable 
condition, however, was not one which the veteran has 
described as one that would come and go.  Instead, the 
veteran has stated that the growth had been on his face since 
service and that it would drain and bleed periodically.  The 
veteran's allegation is not substantiated by the record.  The 
veteran underwent an examination in March 1962, and the 
examiner examined the veteran's face, skin, and ears.  
Neither the examiner nor the veteran reported any growth on 
the side of the veteran's face.  Therefore, the Board gives 
more probative value to the statements made by the veteran in 
service, and those reported by the examiner at the time of 
the veteran's discharge from service.  

Regardless, the Board finds that the current cyst found on 
the veteran's face is not a chronic disability due to disease 
or injury.  In December 1998, a papular lesion was noted 
anterior to the left ear.  In the September 1999 examination 
report by the Social Security Administration, there were no 
findings of a growth on the left side of the veteran's face.  
A September 1999 VA outpatient treatment report shows that 
examination of the skin did not indicate any growths on the 
side of the veteran's face.  In the January 2000 VA 
examination report, the examiner stated that examination of 
the left side of the face was normal.  He concluded that the 
examination conducted that day showed "no abnormality, no 
obvious cyst found."  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence 
from a medical professional of a "disability" related to a 
cyst on the left side of his face, which does not appear to 
be chronic, and service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

However, assuming without deciding that the veteran has a 
cyst on the left side of his face, the claim would still be 
denied because no medical professional has attributed the 
cyst to service, and there is no evidence of continuity of 
symptomatology of the cyst from the time the veteran was 
discharged from service.  In the January 2000 examination 
report, the examiner stated "[C]yst, left periauricular 
area, draining a small amount of fluid off and on for the 
last 38 years."  While that may appear to be a nexus to 
service, the Board finds that the statement made by the 
medical professional is merely a recitation of the facts 
provided by the veteran, which history the Board finds is 
unsupported and not credible.  Therefore, the Board has given 
little to no probative value to this opinion.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence. . . .'"); see Black 
v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  Therefore, even if the Board accepted 
that the veteran had a diagnosis of a cyst on the left side 
of the face, there is no competent evidence of a nexus 
between the current diagnosis and service.

While the veteran has asserted that he has a cyst that had 
its onset in service, he is not competent to make that 
assertion, as that requires a medical opinion.  See Espiritu, 
2 Vet. App. at 494.  Thus, his statement does not provide a 
basis to grant service connection for a cyst on the left side 
of the face.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a growth on the left 
side of the veteran's face, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

The Board regrets that a more favorable decision could not be 
made in the case.




ORDER

Service connection for a right leg disability is denied.

Service connection for right hip disability is denied.

Service connection for a growth on the left side of the face 
is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



